TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00061-CR



                                     Wendy Harris, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 69788, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Wendy Harris seeks to appeal from a judgment of conviction for

aggravated assault with a deadly weapon. See Tex. Penal Code Ann. § 22.02 (West 2011). The trial

court has certified that: (1) this is a plea bargain case and Harris has no right of appeal, and

(2) Harris waived the right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: February 13, 2013

Do Not Publish